United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
CHICAGO TELESERVICE CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-520
Issued: June 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 11, 2007 appellant filed a timely appeal from a November 13, 2007
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has established that he sustained a fractured tooth in the
performance of duty.
FACTUAL HISTORY
On June 1, 2007 appellant, then a 27-year-old teleservice contact representative, filed a
traumatic injury claim (Form CA-1) for a broken tooth (number 13) sustained on August 8, 2006
at 3:30 p.m. when he bit a popcorn kernel while eating at work. He noted that he delayed filing

the claim as he was unaware the injury could be compensable.1 Deborah Scott, appellant’s
supervisor, stated that she had no knowledge of the injury prior to June 7, 2007. She noted that
appellant was on duty at the time of the alleged incident.
In a July 6, 2007 letter, the Office advised appellant to submit witness statements or other
documentation corroborating his account of biting the popcorn kernel on August 8, 2006. The
Office explained the importance of submitting rationalized medical evidence explaining how and
why biting the kernel would have fractured the tooth. Appellant was afforded 30 days to submit
additional evidence.
In a July 10, 2007 report (Form CA-20), Dr. John Petrie, an attending doctor of dental
surgery, noted treating appellant for the claimed injury beginning on February 17, 2007. He
stated that appellant “was eating popcorn while working on August 8, 2006, when he bit into a
popcorn kernel and broke his 13th tooth.” Dr. Petrie diagnosed a cracked mesial margin of the
13th tooth, largely restored and awaiting a crown. He checked a box “yes” indicating his support
for causal relationship, noting that the “injury occurred while [appellant] was on duty.”
By decision dated August 20, 2007 and reissued November 13, 2007, the Office denied
appellant’s claim on the grounds that causal relationship was not established. The Office
accepted appellant’s account of biting the popcorn kernel as factual. It found, however, that
Dr. Petrie’s report was insufficiently rationalized to meet appellant’s burden of proof.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered

1

In a July 20, 2007 letter, appellant noted that he delayed seeking treatment as he was not in pain. Also, he was
unaware that the Federal Employees’ Compensation Act could afford coverage to dental injuries.
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

jointly. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the alleged employment incident.5 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.6
ANALYSIS
Appellant asserted that he sustained a broken tooth number 13 on August 8, 2006 when
he bit a popcorn kernel at work. The Office accepted that the incident occurred as alleged.
However, it denied the claim on the grounds that the medical evidence submitted was
insufficiently rationalized to establish that the accepted incident caused the broken tooth.
Dr. Petrie, an attending dentist, submitted a July 10, 2007 form report indicating that
appellant broke his 13th tooth on August 8, 2006 when he bit a popcorn kernel while eating on
duty. He diagnosed a cracked the mesial margin of the 13th tooth, requiring a restoration and
crown. Dr. Petrie checked a box “yes” to suggest causal relationship. The Board has held that a
physician’s opinion that consists of checking a box on a form report is of diminished probative
value in establishing causal relationship.7 No rationale or explanation was provided by Dr. Petrie
on the issue of causal relationship.8 The medical evidence of record is not sufficient to establish
appellant’s claim.
CONCLUSION
The Board finds that appellant did not submit sufficient medical evidence to establish his
claim for compensation.

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

Calvin E. King, 51 ECAB 394 (2000).

8

Sedi L. Graham, 57 ECAB 494 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 13, 2007 be affirmed.
Issued: June 13, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

